OFFICE     OF THE   ATTORNEY       GENERAL   OF TEXAS
                                           AUSTIN
    GROVERSELLERS
    ATTORNEY  GENERAL




    Zonorcble       S. H. Allen
    county     nttoxncy
    Hadlton Counbp
    Radlton,        Texas
    Dear Sir;


                  Your lstter     ot Fab                    request1 ng the
    opinion      or. this   department                    ‘ompcAaation of the
9   .?htrlff     of:Ystilton    C                         as followo:
f




                                  ~flolals  or said oounty are oonpwuwted
                                  Q perforwmce   of their oflfloisl sarvioes
                                  ual salary basis.
                         61, i.rtlole    16 or the State Constitution,
    anonrj other thiog,      provilss    in ef’ieot that tne Coadsslonara*
    Cart     in Counties huving a pOptibtiOU Of lea6 than twenty
    thousand    (20,000)  lnhabitcmts      sooordln~ to the then last
    prt~csding   fe3eral  census,     s&all have tiae authority   to de-
    terdne     whether county ofl’ioars      mhall bb compeiisatc.6 on a
    fbt haeia or on a ealerp baeia.
    Iionorabls    3. R. Allen,   pa&;* 2    ’



                   .:;eotlon 2 of Artiolr  39126, ?ernoa’s   Annotated
    ClVil     ::tatutd8,     provides iA part:
                   *IA  oountles havlnc: 4 population of lees
            than twenty    thousand (?O,OOO) lahabltanta       ao-
            aordlng to the last praorlllng tedbral. eonbum,
            it  shall likwise      be tne duty of the Conmlssion-
            lrs* Court, by its order duly 1~38 and eatsred
            of moor6 at it        Pirat regrller meetin& in Jan-
            uary ot eaoh 0,4 Unbar yeer, to dstwmlno whether
            oounty 0frlOiA       of suoh oountp (cxolucilna oounty
            uurveyorc,    registrars     of vital st~tlstlos    and
            notarj p&lios)       shall be OOmpGrl8etd     for t(?e
            fisocrl your ou the basis of an annual salary
            or whether they shall Oe oo=.>wwntrSU on the
            basis of fees earned by tbm in tha perfomaooa
            of their offiolsl       duties,  an3 it rhall also be
            the duty of the oowty clerk to forward to the
            Comptroller    of i’ubllo Accounta of the Otete of
            Texas, on or bbfors the jlst dap of Januwl,‘a
            certiflcd    copy of sail order of ealri Cormisaionsrs~
            Court.”
\
                      Art!.oler 388j and 3891, ~el’non’c Annotated
                  UAdbX'
    Civil              Me maximum oompansation that mcy be ra-
              Zitatutes,
    talne3 by tbe .“.hsrlrf of :iao;ilton County cannot ~xobsd
    Throb Thouband ( $jWO) '30111~s per aniium. The lherlff
    Is authorlssd    *under Artlole      3891 to psy or be pal:1 the
    amcuat rtlig#edbin under the psovlalons          oi id%lole
    )82j, together with the salarise          of hla aaeistan$s and
    deputjas. an.i a&horized       exp&~~ses wlur Artiols     3839,
    and the awlunt ~aeaeasary t3 cover costs of prelrium on
    wnatsver siiretg bonds that may be rbqufrad by law,
    out of the o.irmnt      feee of Me. o,Crloo.     If tbc o~rrTi?.lt
    fees of auoh ofriou,       oolisoted    5~nany yaar, be r.ore
    than the amount naeded to pay the fu!mmt above 8geCiflea.
    the BC~   snali be .iea;,& axoeos leas and &-ml1 be dlui.0.~ed
    of ln ~JJGwnncr Etated ln ,.rtlcle           3691. 310 :shdrr      16
    a&hrized      to sake the atove ded.mtloae        in arri+in.:, at
    his maximum oospensatioc.
Honorable     3.    R. Allen,   pa&e 3




             hrtlole    3934, Vernon*8 Annotated Civfl         Jtatutea,
~rClVidO6:
          Vherlffs,         ahall   also   rcoeivr   the following
    ooapensationz
             "(1)
                Tar all prooees tesuc from the 3ipreaie
    Court     cgurts or Civil
              or               Appeals,  terted by ther,
    the mffie f6a8 es are elloued ttem for rlz.ilar
    services  upoz&roaena issue frocl the Metrlct
    Courts.

           “(2) For eum~onlng jurora In dlstrlot     and
    aountp oouxU+, serving all tl6otlon     notlwm,
    notice6 to overseers    of' road8 and doing a11
    other Fubllc b;rslness not otheruloa    provided
    ror, not exceeding ijne Thousand ($1,000)      3011~s
    per annum to be fixed by the Comlseloners~        Court
    at the awae time otimr ox off1010     salaries   are
    fixed,    snd to be psi3 out of the general    funde of
    the oo$lntyl provided that no auoki ox offZolo
    salary shall be allowed any EhQriff     who baa reaelved
    E ~maxf.mum  s&lary al1we.i by 1ew."
          :,z sboro s;atcr;1, und6r id.iole  383  and Artlale
)891, Y6rLlsll'B AflIlOt@it+d civil i%tUtGE,  the :liaXihlU!? COB-
pensetlon of the 3htirirr of t.Kailton County oaanot oxces~l
Three Thousand (&jOOO) ‘Dollars >er annum.
          Under the above mentioned statutes,      the C&I&B-
sionars’ Court ~an~legallg     allow the aherlff   61 otf~clo  compansetlon
not to exceed We l&uaand (jlOO0) Dollars per ye*r, provided,
that the soid ex oXicis      aoepeneatLon 4oee not l,ncreaee the
eom;ensatlon  of the sheriff    bejran.1 the maxlmlm *e provl3ed  by
law.
Honorable    2. II. Allon,   pnse 4


            In ooaaeetloa    with ths foregoing    we want to pQint
out that la rlew of ;\rtlole     6869, Veraon*s &m(rtated Civil
Ststutes,     that it is our opinion   that the Coami~8fonsrs~
Court     oan legally pay the salaries   of deputy snerlffa    out
of the general  fund ol the county, if la the opinion of the
Comissfoners*   Court, fees, of the ahmiff’s    ofii@e are sot
sufficient  to justify   the papent of the salaries    of such
leguties.   The sslsriss   of a;lah 1ayJtlea are to be dctermindd
as provided by Art:crle 3902, Yernmfs Annotated Civil ‘:tstut6s.
                                          Yours   ver;l   :r4ly,